Citation Nr: 0300422	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  00-04 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for loss of bowel 
function, to include as secondary to the veteran's 
service-connected hidradenitis suppurativa.

2.  Entitlement to an effective date prior to February 24, 
1997 for the grant of a 50 percent evaluation for 
hidradenitis suppurativa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.

In a January 2002 rating decision, the RO increased the 
evaluation for the veteran's hidradenitis suppurativa from 
30 percent to 50 percent, effective from February 24, 
1997.  This grant represents less than a complete grant of 
the benefit sought on appeal in regard to the claimed 
disability, and the claim of entitlement to an earlier 
effective date remains viable on appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).

The veteran's appeal also initially included the claim of 
entitlement to service connection for post-traumatic 
stress disorder (PTSD).  However, this claim was granted 
in a January 2000 rating decision.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision 
on the veteran's claims has been obtained by the RO, and 
the RO has notified him of the type of evidence needed to 
substantiate his claims.

2.  There is no competent medical evidence of a causal 
relationship between a current bowel disorder and either 
service or a service-connected disability.

3.  The veteran's claim for an increased evaluation for 
hidradenitis suppurativa was received on February 24, 
1997, and there is no evidence of record suggesting that 
the criteria for a 50 percent evaluation for this disorder 
were met prior to that date.


CONCLUSIONS OF LAW

1.  A bowel disorder was not incurred or aggravated as a 
result of either service or the veteran's service-
connected hidradenitis suppurativa.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2002).

2.  The criteria for entitlement to an effective date 
prior to February 24, 1997 for the grant of a 50 percent 
evaluation for hidradenitis suppurativa have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 3.400 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been 
made to the laws and regulations concerning the VA's 
duties in developing a claim for a VA benefit.  On 
November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
was enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991& Supp. 2002).  See also Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  These regulations, 
likewise, apply to any claim for benefits received by the 
VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) (relating to the definition of new and 
material evidence) and to the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply 
with the VA's statutory duty to assist him with the 
development of facts pertinent to his claims.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him VA examinations addressing his 
claimed disorders.  There is no indication of additional 
relevant medical evidence that has not been obtained by 
the RO to date.

The VA's duty to notify the veteran of the evidence 
necessary to substantiate his claims has also been met, as 
the RO informed him of the need for such evidence in an 
April 2001 letter.  See 38 U.S.C.A. § 5103 (West 1991 & 
Supp. 2002).  This issuance, which includes a summary of 
the newly enacted provisions of 38  U.S.C.A. §§ 5103 and 
5103A, also contains a specific explanation of the type of 
evidence necessary to substantiate the veteran's claims, 
as well as which portion of that evidence (if any) was to 
be provided by him and which portion the VA would attempt 
to obtain on his behalf.  The specific requirements for a 
grant of the benefits sought on appeal will be discussed 
in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Entitlement to service connection for a bowel 
disorder

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (2002).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).   

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a) (2002).  
Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is 
proximately due to, or the result of, a service-connected 
condition, the veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

In this case, the Board has reviewed the veteran's service 
medical records and finds that they are entirely negative 
for complaints of, or treatment for, any gastrointestinal 
abnormalities.

The earliest evidence of record suggesting a bowel 
abnormality is a September 1998 private record indicating 
a finding of diverticulitis.  Also, in a November 1999 
statement, a VA doctor confirmed that the veteran had "a 
bowel control problem."  Neither of these treatment 
providers offered any commentary as to the etiology of 
this disorder.

Also, in October 2000, the veteran underwent a VA 
examination (at a private facility) regarding his claimed 
disability.  A flexible sigmoidoscopy revealed normal 
findings, and, while a history of a perirectal abscess 
with surgery was noted, there was found to be no evidence 
of a current perirectal abscess or internal hemorrhoids.

In this case, even assuming (despite the October 2000 
examination findings) that the veteran does have a bowel 
disability, there is no competent medical evidence of 
record whatsoever linking such a disorder to either 
service or his service-connected hidradenitis suppurativa.  

Indeed, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as articulated in 
the testimony of his July 2000 RO hearing.  The veteran 
has strongly emphasized the existence of a relationship 
between a current bowel disorder and his service-connected 
hidradenitis suppurativa.  However, the Board notes that 
the veteran has not been shown to possess the requisite 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Therefore, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
loss of bowel function, to include as secondary to his 
service-connected hidradenitis suppurativa, and the claim 
must be denied.  In reaching this determination, the Board 
acknowledges that the VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran 
when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  However, that doctrine is not applicable in this 
case because the preponderance of the evidence is against 
the veteran's claim.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2002). 

III.  Entitlement to an effective date prior to February 
24, 1997 for the grant 
of a 50 percent evaluation for hidradenitis suppurativa

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are 
set forth in 38 U.S.C.A. § 5110 (West 1991 & Supp. 2002).  
Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date of receipt of the 
claim or the date entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400 (2002).  

A specific claim in the form prescribed by the Secretary 
of Veterans Affairs (Secretary) must be filed in order for 
benefits to be paid to any individual under the laws 
administered by the VA.  38 C.F.R. § 3.151(a) (2002).  The 
term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2002).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by the VA.  38 C.F.R. § 3.1(r) 
(2002).

The applicable statutory and regulatory provisions require 
that the VA look to all communications from the appellant 
which may be interpreted as applications or claims - 
formal and informal - for benefits.  In particular, the VA 
is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2002); see Servello 
v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought.  38 
C.F.R. § 3.155(a) (2002).

In cases involving increases in disability compensation, 
the effective date will be the earliest date at which it 
is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date.  Otherwise, the date of receipt of the claim 
will be the effective date.  38 C.F.R. § 3.400(o)(2) 
(2002).  The date of outpatient or hospital examination 
will be accepted as the date of receipt of a claim for 
increased benefits when such reports relate to an 
examination or treatment of a disability for which service 
connection has previously been established.  38 C.F.R. 
§ 3.157(b) (2002).

In the present case, the Board observes that the veteran's 
initial claim of entitlement to service connection for a 
chronic skin disorder was granted by the Los Angeles, 
California VARO in May 1975, and a 10 percent evaluation 
was assigned as of April 1973.  The veteran was notified 
of this decision in June 1975.  However, he did not submit 
a timely Notice of Disagreement with this decision, and he 
similarly did not respond to rating decisions addressing 
this evaluation that were issued in June 1977 and May 
1979.  

On  January 24, 1994, the RO received a statement from the 
veteran, in which he indicated that he was requesting "an 
increase in my disability compensation for chloracne" and 
notified the RO that he had received recent treatment at a 
VA medical center.  In June 1994, the RO sent the veteran 
a letter, in which he was informed that he was not 
receiving disability compensation for chloracne but was 
service-connected for hidradenitis suppurativa.  The RO 
further informed the veteran that he needed to fill out a 
formal claim, with specification of exactly what benefit 
he was claiming, and that no further action would be taken 
until the formal claim was submitted.  No such application 
was subsequently received from the veteran, however.  The 
Board also notes that the RO contacted the noted VA 
medical center and that no records corresponding to the 
reported treatment were available.  

The veteran's current claim for an increased evaluation 
was received by the RO on February 24, 1997.  The veteran 
subsequently reported for a VA skin examination in January 
1998, and, in the appealed September 1999 rating decision, 
his evaluation for hidradenitis suppurativa was increased 
to 30 percent, effective from February 24, 1997.  This 
evaluation was subsequently increased to 50 percent, 
effective from February 24, 1997, in a January 2002 rating 
decision.

Subsequent to the receipt of the veteran's claim on 
February 24, 1997, the RO has received voluminous VA and 
private medical records addressing his hidradenitis 
suppurativa.  However, none of these records are dated 
from the one-year period prior to February 1997.

In the present case, the critical question is when the 
veteran's claim for increase was received by the RO.  As 
indicated above, the RO received a statement from the 
veteran regarding chloracne in January 1994.  The RO 
responded to this claim by requesting that the veteran 
clarify whether he was actually seeking an increased 
evaluation for his service-connected hidradenitis 
suppurativa.  The veteran was also informed that no 
further action would be taken if he did not respond.  
However, he did not respond in any manner.  For this 
reason, the Board finds that the veteran's January 1994 
statement did not identify the benefit sought on appeal, 
and, as such, January 24, 1994 cannot be deemed the date 
of his current claim.  See 38 C.F.R. § 3.155(a) (2002).

The Board also observes that, in conjunction with his 
current claim, the veteran has submitted no evidence of 
medical treatment for his hidradenitis suppurativa from 
the one-year period prior to February 1997.  As such, the 
Board has no basis for determining that entitlement to a 
50 percent evaluation arose prior to that date.  See 38 
C.F.R. § 4.118, Diagnostic Code 7806 (1996).  

In this regard, the Board is fully aware of the veteran's 
belief that his service-connected hidradenitis suppurativa 
was sufficiently severe as to warrant a higher evaluation 
prior to February 24, 1997, as articulated in the 
testimony from his July 2000 VA hearing.  Again, however, 
the veteran has not been shown to possess the requisite 
training or credentials needed to render a medical 
opinion.  See Routen v. Brown, 10 Vet. App. at 186.  As 
such, this testimony does not constitute evidence of 
entitlement to a 50 percent evaluation for hidradenitis 
suppurativa prior to February 24, 1997.

Overall, the Board finds that the veteran's present claim 
of entitlement to an increased evaluation for hidradenitis 
suppurativa was received by the RO on February 24, 1997, 
and it is not factually ascertainable from the record that 
this disability warranted a 50 percent evaluation prior to 
that date.  As such, in view of 38 C.F.R. § 3.400(o)(2) 
(2002), the preponderance of the evidence is against the 
veteran's claim of entitlement to an effective date prior 
to February 24, 1997 for the grant of a 50 percent 
evaluation, and the claim must be denied.  

In reaching this determination, the Board acknowledges 
that the VA is statutorily required to resolve the benefit 
of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, 
that doctrine is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. at  55.



ORDER

The claim of entitlement to service connection for loss of 
bowel function, to include as secondary to the veteran's 
service-connected hidradenitis suppurativa, is denied.

The claim of entitlement to an effective date prior to 
February 24, 1997 for the grant of a 50 percent evaluation 
for hidradenitis suppurativa is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

